


Exhibit 10.25

 

FOURTH AMENDMENT TO REIMBURSEMENT AND INDEMNIFICATION
AGREEMENT AND LEASE AMENDMENT

 

THIS FOURTH AMENDMENT TO REIMBURSEMENT AND INDEMNIFICATION AGREEMENT AND LEASE
AMENDMENT (hereinafter “Amendment”) is entered into this 1 day of June, 2011, by
and between ELDORADO RESORTS LLC, a Nevada limited liability company
(hereinafter “Eldorado”), and CS&Y ASSOCIATES, a Nevada general partnership
(hereinafter (“CS&Y”).

 

R E C I T A L S :

 

This Amendment is entered into upon the basis of the following facts,
understandings and intentions of the parties:

 

A.                                    CS&Y and Eldorado Hotel Associates Limited
Partnership, a Nevada limited partnership (the “Eldorado Partnership”), the
predecessor in interest to Eldorado, entered into that certain Reimbursement and
Indemnification Agreement and Lease Amendment dated March 24, 1994 (the
“Original Reimbursement Agreement”).

 

B.                                    The Eldorado Partnership and CS&Y entered
into a Lease Agreement originally dated July 21, 1972, as amended by an Addendum
dated March 20, 1973, an Amendment to Lease dated January 1, 1978, an Amendment
to Lease dated December 24, 1987, and the Original Reimbursement Agreement
(collectively, the “Lease”), the lease of certain real property located in Reno,
Nevada (the “Premises”).  The Premises constitute a portion of the Eldorado
Hotel and Casino (the “Eldorado Property”).

 

C.                                    Eldorado Partnership has merged with and
into Eldorado effective June 28, 1996, pursuant to an Agreement and Plan of
Merger of even date therewith and Eldorado has assumed all of the Eldorado
Partnership’s rights and obligations under the Lease.

 

D.                                    Pursuant to the terms of the Lease, CS&Y
executed a Deed of Trust and Assignment of Rents (the “Original Deed of Trust”)
that encumbers the Premises and the Eldorado Property as security for a loan to
Eldorado Partnership (the “Original Loan”).

 

E.                                     Eldorado entered into an Amended and
Restated Loan Agreement with the Bank of America National Trust and Savings
Association and other participating banks (collectively “Banks”) dated July 31,
1996, amending and restating the Original Loan and providing for a credit
facility (hereinafter “Amended and Restated Loan”) comprised of a Fifty Million
Dollar ($50,000,000) revolving loan, plus letters of credit for which the
aggregate amount available to draw plus the amount of all unreimbursed draws
will not in the aggregate at any time exceed Three Million Dollars ($3,000,000).

 

--------------------------------------------------------------------------------


 

F.                                      In connection with the Amended and
Restated Loan, the Banks required an Amended and Restated Deed of Trust (the
“Amended and Restate Deed of Trust”) to encumber the Eldorado Property,
including the Premises.

 

G.                                    CS&Y agreed to execute the Amended and
Restated Deed of Trust on the condition that Eldorado agreed to indemnify and
reimburse CS&Y in the event of any losses with respect to certain provisions of
the Amended and Restated Deed of Trust in the same Reimbursement Agreement and
pursuant thereto Eldorado and CS&Y entered in the First Amendment to
Reimbursement and Indemnification Agreement and Lease Amendment dated August 21,
1996.

 

H.                                   Whereas Eldorado has entered into a Second
Amended and Restated Deed of Trust Agreement with Bank of America, N.A., and
other participating banks (collectively “Banks”) dated June 29, 2001, amending
and restating the Original Loan and providing for a credit facility of a Forty
Million Dollar ($40,000,000) revolving loan, plus letters of credit for which
the aggregate amount available to draw, plus the amount of all unreimbursed
draws will not in the aggregate at any time exceed Three Million Dollars
($3,000,000).

 

I.                                        In connection with the Second
Amendment and Restated Deed of Trust, the Banks have required a Second Amended
and Restated Deed of Trust to encumber the Eldorado Property, including the
Premises.

 

J.                                        CS&Y agreed to execute this Second
Amended and Restated Deed of Trust on the condition that the Eldorado agreed to
indemnify and reimburse CS&Y in the event of any losses with respect to certain
provisions of the Second Amended and Restated Deed of Trust in the same amount
and to the same extent as provided in the Original Reimbursement Agreement and
the First Amendment to Reimbursement Agreement.

 

K.                                   Whereas, Eldorado has entered into a Third
Amended and Restated Loan Agreement with Bank of America, N.A., and other
participating banks (collectively “Banks”) dated the 28th day of February, 2006,
amending and restating the Original Loan and providing for a credit facility of
Thirty Million Dollars ($30,000,000) revolving loan, plus letters of credit for
which the aggregate amount available to draw, plus the amount of all
unreimbursed draws will not in the aggregate at any time exceed Three Million
Dollars ($3,000,000).

 

L.                                     In connection with the Third Amendment
and Restated Loan Agreement, the Banks required a Third Amended and Restated
Deed of Trust to encumber the Eldorado Property, including the Premises.

 

M.                                 CS&Y executed the Third Amended and Restated
Deed of Trust (“2011 Reno Deed of Trust”) on the condition that the Eldorado
agreed to indemnify and reimburse CS&Y in the event of any losses with respect
to certain provisions of

 

2

--------------------------------------------------------------------------------


 

the Third Amended and Restated Deed of Trust in the same amount and to the same
extent as provided in the Original Reimbursement Agreement, the First Amendment
to Reimbursement Agreement and the Second Amendment to Reimbursement Agreement.

 

N.                                    Eldorado has entered into a new loan
agreement for a Credit Facility with Bank of America and other participating
banks dated June 1, 2011, together with a Bond Indenture Agreement in the amount
of One Hundred and Eighty Million Dollars ($180,000,000.00) at 8 5/8% interest,
payable in 8 years, together constituting a total funding at close in the amount
of One Hundred Ninety-Five Million Dollars ($195,000,000.00) with an additional
credit revolver of $15,000,000.00 (hereinafter collectively referred to as
“Transaction”).

 

O.                                    In connection with the Transaction, the
Banks and Bond Holders have required Deeds of Trust to Encumber the Eldorado
Property, and Deeds of Trust encumbering the Premises (“2011 Reno Deeds of
Trust).  CS&Y has agreed to execute the Deeds of Trust encumbering the Premises
to secure the Back Facility and the Bond Indenture on the terms and conditions
set forth herein.

 

NOW, THEREFORE, in consideration of the execution of the Deeds of Trust and
other valuable consideration, Eldorado and CS&Y hereby agree as follows:

 

1.                                      Subordination of Lease.  CS&Y agrees to
execute and deliver the Deeds of Trust encumbering the Premises as security for
the Transaction, and any other documents or instruments that may be required by
the Bank or the Bond Indenture to effectuate the Transaction and to encumber the
Premises.

 

2.                                      Subordination Fee.  The annual
Subordination Fee as set forth in Section 2 of the Third Amendment to Lease
dated December 24, 1987 shall be amended to provide that the Annual
Subordination Fee shall be $100,000.00 per year payable in advance during the
term of the Bond Indenture, with the first payment due on close of the Bond
Indenture.

 

3.                                      Guaranty.  So long as the 2011 Reno
Deeds of Trust encumbers the Premises, Eldorado Shreveport Joint Venture, the
owner and operator of Eldorado Shreveport, agrees to guarantee the performance
of Eldorado of all of the terms, covenants, conditions and obligations under the
Lease as amended to and for the benefit of CS&Y.

 

4.                                      Ratification of Remaining Terms.  Except
as otherwise specifically provided herein, all other terms of the Lease and all
amendments to the Lease and Amendment to the Reimbursement and Indemnification
Agreement and Lease Agreements shall remain in full force and effect.

 

5.                                      Counterparts.  This Fourth Amendment may
be signed in counterparts, each of which shall be deemed an original and all of
which, when taken together, shall be deemed but one agreement.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the day and
year first written above.

 

ELDORADO RESORTS LLC,

 

a Nevada limited liability company

 

 

 

 

 

 

By:

/s/ Gary Carano

 

 

GARY CARANO

 

 

Its:  President

 

 

 

CS&Y ASSOCIATES,

 

a Nevada general partnership

 

 

 

 

 

By:

/s/ Donald L. Carano

 

 

DONALD L. CARANO

 

 

Individually and as Trustee of The Sonya Carano Trust

 

 

Under Agreement dated January 16, 1979

 

 

Its:  General Partner

 

 

 

 

 

By:

/s/ Lawrence G. Yori

 

 

LAWRENCE G. YORI

 

 

As Trustee of the George and Genevieve Yori Exemption

 

Trust Dated October 22, 2004

 

 

Its:  General Partner

 

 

 

 

 

By:

/s/ George L. Siri

 

 

GEORGE L. SIRI, JR.

 

 

As Trustee of The Siri Family Trust

 

 

Under Agreement dated December 13, 1991

 

 

Its:  General Partner

 

 

 

 

 

By:

/s/ Caryl Rabedeaux

 

 

CARYL RABEDEAUX

 

 

As Trustee of the Caryl Rabedeaux Trust

 

 

Under Agreement dated November 3, 2000

 

 

Its:  General Partner

 

 

 

 

 

By:

/s/ Lawrence G. Yori

 

 

LAWRENCE G. YORI

 

 

As Trustee of The Lawrence Yori Trust

 

 

Under Agreement dated November 2, 1992

 

 

Its:  General Partner

 

 

4

--------------------------------------------------------------------------------


 

By:

/s/ Daniel E. Siri

 

 

DANIEL E. SIRI

 

 

As Co-Trustee of The Siri 1993 Irrevocable Trust

 

 

Under Trust Agreement dated June 18, 1992

 

 

Its:  General Partner

 

 

 

By:

/s/ Jeffery L. Siri

 

 

JEFFERY L. SIRI

 

 

As Co-Trustee of The Siri 1993 Irrevocable Trust

 

 

Under Trust Agreement dated June 18, 1992

 

 

Its:  General Partner

 

 

ELDORADO SHREVEPORT JOINT VENTURE,

as Guarantor

By Eldorado Shreveport #1, a Nevada Limited Liability Company,

Managing Member

 

 

By:

/s/ Gary Carano

 

 

GARY CARANO

 

 

Its:  President and Manager

 

 

5

--------------------------------------------------------------------------------
